United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1864
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Sonni Natasha Hernandez,                 *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: December 7, 2005
                                  Filed: December 12, 2005
                                   ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Sonni Natasha Hernandez appeals the 120-month sentence the district court*
imposed after Hernandez pleaded guilty to a drug-conspiracy charge. Hernandez
argues the government acted in bad faith by not filing a motion under 18 U.S.C.
§ 3553(e) for a departure below the mandatory minimum sentence. We conclude
Hernandez failed to make a substantial threshold showing that the government’s
refusal was “irrational, in bad faith, or based on an unconstitutional motive.” See



      *
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
United States v. Davis, 397 F.3d 672, 676 (8th Cir. 2005) (quoting Wade v. United
States, 504 U.S. 181, 186 (1992)). Accordingly, we affirm.
                       ______________________________




                                       -2-